USCA11 Case: 21-12265      Date Filed: 11/30/2021   Page: 1 of 5




                                           [DO NOT PUBLISH]


                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12265
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JASON EMILE,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 0:17-cr-60202-AMC-3
                   _____________________
USCA11 Case: 21-12265        Date Filed: 11/30/2021     Page: 2 of 5




2                      Opinion of the Court                21-12265

Before JORDAN, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:
       Jason Emile appeals his sentence of 10-months’ imprison-
ment for six supervised release violations. Mr. Emile argues that
the district court’s sentence—which was at the top of the advisory
range under the Sentencing Guidelines—was substantively unrea-
sonable because the district court placed improper weight on his
previous noncompliant behavior and did not properly consider his
age, immaturity, and mental health issues. Additionally, Mr. Emile
argues that the sentence was substantively unreasonable because
the district court did not properly weigh and consider his time
served in state confinement for two of the underlying offenses that
formed the bases for some of the supervised release violations.
        When reviewing for substantive reasonableness, we con-
sider the totality of the circumstances under a deferential abuse-of-
discretion standard. See Gall v. United States, 552 U.S. 38, 51
(2007). Federal law requires a district court to impose a sentence
that is “sufficient, but not greater than necessary” to comply with
the purposes listed under § 3553(a)(2), including the need to reflect
the seriousness of the offense, promote respect for the law, provide
just punishment, deter criminal conduct, and protect the public. 18
U.S.C. § 3553(a)(2). Other § 3553(a) factors include the nature and
circumstances of the offense, the history and characteristics of the
defendant, the kinds of sentences available, the Sentencing
USCA11 Case: 21-12265         Date Filed: 11/30/2021    Page: 3 of 5




21-12265               Opinion of the Court                         3

Guidelines, the need to avoid unwarranted sentencing disparities,
and the need to provide restitution to victims. See § 3553(a)(1), (3)–
(7).
       The party challenging the sentence bears the burden of es-
tablishing that it is unreasonable based on the facts of the case and
the § 3553(a) factors. See United States v. Shabazz, 887 F.3d 1204,
1224 (11th Cir. 2018). More generally, a district court abuses its
discretion when it (1) fails to consider relevant factors that were
due significant weight, (2) gives significant weight to an improper
or irrelevant factor, or (3) commits a clear error of judgment in
considering proper factors. See United States v. Irey, 612 F.3d 1160,
1189 (11th Cir. 2010) (en banc).
        We have “underscored” that we must give “due deference”
to the district court to consider and weigh the proper sentencing
factors. See Shabazz, 887 F.3d at 1224 (quotation marks omitted).
A district court does not have to give all the sentencing factors
equal weight and is given discretion to attach more weight to one
factor over another. See United States v. Rosales-Bruno, 789 F.3d
1249, 1254 (11th Cir. 2015). Along with the § 3553(a) factors, the
district court should also consider the particularized facts of the
case and the guideline range. See id. at 1259–60. But it maintains
discretion to give heavier weight to any of the § 3553(a) factors or
combination of factors than to the guideline range. See id. at 1259.
       We do not apply a presumption of reasonableness to sen-
tences within the advisory guideline range, but we ordinarily ex-
pect such a sentence to be reasonable. See United States v. Stanley,
USCA11 Case: 21-12265         Date Filed: 11/30/2021      Page: 4 of 5




4                       Opinion of the Court                  21-12265

739 F.3d 633, 656 (11th Cir. 2014). We will vacate a sentence based
on substantive unreasonableness if we are “left with the definite
and firm conviction that the district court committed a clear error
of judgment in weighing the § 3553(a) factors by arriving at a sen-
tence that lies outside the range of reasonable sentences dictated
by the facts of the case.” Irey, 612 F.3d at 1190.
          The relevant factors include “any pertinent policy state-
ment.” § 3553(a)(5). The introduction to Chapter Seven of the U.S.
Sentencing Guidelines provides that “at revocation the [sentenc-
ing] court should sanction primarily the defendant’s breach of trust
. . . . [and] the sanction for the violation of trust should be in addi-
tion, or consecutive, to any sentence imposed for the new con-
duct.” U.S.S.G. Ch. 7, Pt. A, intro. comment. 3(b). A sentence re-
sulting from a supervised release violation “shall be ordered to be
served consecutively to any sentence of imprisonment that the de-
fendant is serving, whether or not the sentence of imprisonment
being served resulted from the conduct that is the basis of the rev-
ocation of probation or supervised release.” U.S.S.G. § 7B1.3(f).
        Here, the district court’s 10-month sentence is not substan-
tively unreasonable. The district court did not place improper
weight on Mr. Emile’s prior noncompliant conduct and exercised
its discretion in weighing the 18 U.S.C. § 3553(a) factors and the
relevant facts. Furthermore, it was not an abuse of discretion to
sentence Mr. Emile to the high end of the advisory guideline range,
despite his state confinement. Mr. Emile committed six supervised
release violations (including attempted theft and trespassing), and
USCA11 Case: 21-12265        Date Filed: 11/30/2021     Page: 5 of 5




21-12265               Opinion of the Court                        5

a penalty for supervised release violations is to be imposed in addi-
tion or consecutive to penalties resulting from the underlying vio-
lating offenses. See U.S.S.G. Ch. 7, Pt. A, intro. comment. 3(b).
      AFFIRMED.